Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
Claims 14 and 15 claimed an apparatus. However, the dependent claims 16 and 17 claimed “the method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7, 11 – 12, 14 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatesh (US Patent Application Publication 2021/0019633).

Regarding claim 14, Venkatesh discloses an apparatus for processing input data using a neural network comprising at least a first layer and a second layer (Fig. 1A – 1D), the apparatus comprising: 
at least one processor for implementing at least the neural network on input data (Fig. 1D, #156); and 
processor storage (Fig. 1D, #158) accessible by the at least one processor, 
wherein the apparatus is configured to: 
apply a partitioning scheme to the input data, such that the input data is partitioned into a plurality of blocks, each block representing a portion of input data (Fig. 2A, [0062]); 
process, at the first layer of the neural network, the blocks of the input data in a first order to generate intermediary data (Fig. 2B, [0063 - 0065], process, at the first layer 221 of the neural network to generate data 222), wherein the intermediary data is partitioned into a plurality of intermediary blocks data (Fig. 2B, [0063 - 0065], blocks 222 and 225), wherein at least one of the intermediary blocks is stored within the processor storage (Fig. 2B, [0064 - 0065, 0086]); and 
process, at a second layer of the neural network, the intermediary blocks in a second order, wherein the second order differs from the first order (Fig. 2B, [0063 - 0065], process, at the second layer 224 of the neural network, with a shuffled second order).

Regarding claims 1 and 20, they are corresponding to claim 14, thus, they are rejected for the reasons set forth above in the rejection of claim 14.

Regarding claim 2 (depends on claim 1), Venkatesh disclose the method wherein at least a last block written to a memory in the first order is equivalent to at least a first block read from memory in the second order (Fig. 2C, [0069]).

Regarding claim 3 (depends on claim 1), Venkatesh disclose the method wherein the second order is the inverse of the first order (Fig. 2C – 2D, [0069 - 0084], reversely one by one to a reversed order).

Regarding claim 4 (depends on claim 1), Venkatesh disclose the method wherein processing at the first layer comprises writing each of the plurality of intermediary blocks to at least a first memory or a second memory (Fig. 2B, [0064 - 0065, 0086]).

Regarding claim 5 (depends on claim 4), Venkatesh disclose the method wherein the intermediary blocks written to the second memory correspond to blocks processed last in accordance with first order (Fig. 2B, [0064 - 0065, 0086]).

Regarding claim 6 (depends on claim 4), Venkatesh disclose the method wherein the first memory is external storage and the second memory is processor storage associated with a processor arranged to execute the method (Fig. 1B, SRAM 126 is external storage, and buffer 130 is a processor storage).

Regarding claim 7 (depends on claim 1), Venkatesh disclose the method wherein characteristics of the plurality of intermediary blocks correspond to characteristics of the plurality of blocks of the input data (Fig. 2B, feature 222 (characteristics of the plurality of intermediary blocks correspond to characteristics of the input data)).

Regarding claim 11 (depends on claim 1), Venkatesh disclose the method wherein the neural network is a convolutional neural network ([0029]), and the input data is input feature map data or at least one input probability ([0039], determine the probabilities of object; [0064], feature map).

Regarding claim 12 (depends on claim 1), Venkatesh disclose the method wherein processing, at the second layer comprises generating output data, wherein the output data is at least one of an output feature map, or at least one output probability ([0039], determine the probabilities of object; [0064], feature map).

Regarding claim 15 (depends on claim 14), Venkatesh disclose the apparatus further comprising external storage for storing at least one of the intermediary blocks (Fig. 1D, storage 158; [0064 - 0065, 0086]).

Regarding claim 16 (depends on claim 15), Venkatesh disclose the method wherein the processor storage is local to the processor, and the external storage is remote from the processor (Fig. 1D, storage 158 is external storage, and Fig. 1B, buffer 130 is a processor storage).

Regarding claims 17 and 18, they are corresponding to claims 2 and 3, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Venkatesh in view of Pemberton et al. (US Patent Application Publication 2016/0239528), hereinafter referred as Pemberton.

Regarding claim 8 (depends on claim 4), Venkatesh fails to explicitly disclose the method wherein the partitioning scheme determines an optimal block size based on the size of the second storage.
However, in a similar field of endeavor Pemberton discloses a method for partitioning data ([0080]). In addition, Pemberton discloses the method wherein the partitioning scheme determines an optimal block size based on the size of a storage ([0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkatesh, and the partitioning scheme determines an optimal block size based on the size of the second storage. The motivation for doing this is that the processing can be more effective so that the application of Venkatesh can be extended.

Regarding claim 9 (depends on claim 8), Pemberton discloses the method wherein applying the partitioning scheme to the input data comprises adjusting a size associated with each of the plurality of blocks based on the optimal block size ([0080]).

Regarding claim 10 (depends on claim 1), Venkatesh disclose the method further comprising the step of applying an intermediary partitioning scheme to the intermediary data, such that the intermediary data is partitioned into a plurality of intermediary blocks in accordance with the intermediary partitioning scheme (Fig. 2B, [0064 - 0065, 0086]). 
However, Venkatesh fails to explicitly disclose the method wherein the intermediary partitioning scheme is based on an optimal intermediary block size.
However, in a similar field of endeavor Pemberton discloses a method for partitioning data ([0080]). In addition, Pemberton discloses the method wherein the partitioning scheme is based on an optimal memory block size ([0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkatesh, and wherein the intermediary partitioning scheme is based on an optimal intermediary block size. The motivation for doing this is that the processing can be more effective so that the application of Venkatesh can be extended.

Regarding claim 19, it is corresponding to claim 10, thus, it is rejected for the reasons set forth above in the rejection of claim 10.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Venkatesh in view of Mao et al. (China Patent Application Publication CN 110532900), hereinafter referred as Mao.

Regarding claim 13 (depends on claim 1), Venkatesh fails to explicitly disclose the method wherein the first layer comprises a first fused set of layers, or the second layer comprises a second fused set of layers.
However, in a similar field of endeavor Mao discloses a method for image recognition using neural network (abstract). In addition, Mao discloses the method wherein a layer comprises a fused set of layers ([0065 - 0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Venkatesh, and the first layer comprises a first fused set of layers, or the second layer comprises a second fused set of layers. The motivation for doing this is that the processing can be more effective so that the application of Venkatesh can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668